Citation Nr: 0102983	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-20 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to an initial compensable evaluation for 
residuals of a gunshot wound of the right thigh.  

2. Entitlement to an initial compensable evaluation for the 
residuals of a laceration of the right knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from May 1966 to May 1969 
and from May 1970 to May 1973.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 1999 rating decision of the No. Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for residuals 
of a gunshot wound of the right thigh and a right knee 
laceration.  As this appeal is from the initial grants of 
service connection, the matters before the Board involve the 
propriety of the initial grants of the benefit.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The issue regarding the rating of the residuals of a 
laceration of the right knee will be addressed in the remand 
portion of this decision.  


FINDING OF FACT

Treatment of a gunshot wound of the right thigh involved 
debridement and secondary closure and current residuals 
include loss of subcutaneous fat of the right thigh; all of 
which is productive of moderate impairment.  


CONCLUSION OF LAW

The criteria for a rating of 10 percent for the residuals of 
a gunshot wound of the right thigh have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.56, 4.73, 
Diagnostic Code 5313 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims, as 
here, filed before the date of the law's enactment, and not 
yet finally adjudicated as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100 (2000).  The new law contains revised 
notice provisions, and additional requirements pertaining to 
VA's duty to assist.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).

As an initial matter, it is the Board's conclusion that the 
new law has no impact on the right thigh issue.  This is true 
because the VA has already fulfilled the notice and duty to 
assist requirements of the Veterans Claims Assistance Act.  
All relevant facts have been properly developed to the extent 
possible.  The veteran reported in his February 1999 original 
claim (VA Form 21-4142) that he had received no treatment 
since discharge.  Furthermore, in March 1999, he was accorded 
a VA examination of this service-connected disorder.  Thus, 
as sufficient data exists to address the merits of the 
veteran's claim, the Board concludes that the VA has 
adequately fulfilled its statutory duty to assist the veteran 
in the development of his claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  See also, Murphy v. Derwinski, 1 Vet. App. 78 (1990) 
and Littke v. Derwinski, 1 Vet. App. 90 (1990).

In addition, the appellant was notified in a February 1999 
letter of the information necessary to substantiate his 
claim.  He was advised to send the RO any service records in 
his possession.  He was also advised that there was no 
indication of post-service treatment for his disorder, so he 
should send the RO any pertinent medical reports in his 
possession.  He was further advised that the VA would assist 
him in developing records from other sources and was provided 
authorization forms to complete and return in that event.  He 
was also provided a list of evidence that would assist his 
claim, which included lay statements, reports of employment 
physicals, and pharmacy records.  In addition, the August 
1999 statement of the case provided him with the requirements 
for a higher schedular rating for his residuals of a gunshot 
wound to the right thigh.  Finally, the Board is granting an 
increased rating in this appeal.  Under these circumstances, 
the Board finds that adjudication of this appeal, without 
referral to the RO for initial consideration under the new 
law, poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
The veteran's right thigh residuals are currently rated under 
Diagnostic Code 7805.  38 C.F.R. § 4.118, Diagnostic Code 
7805.  Diagnostic Code 7805 is for scars which are to be rated 
on the limitation of the part affected.  However, the Board 
will also consider Diagnostic Code 5313 as it pertains to the 
group of muscles of the posterior thigh.

Service connection was granted for the residuals of a gunshot 
wound of the right thigh by rating action in July 1999.  In 
such cases, the nature of the injury as well as the attendant 
circumstances surrounding the incurrence must be considered 
when ratings are determined.  See 38 C.F.R. §§ 4.41, 4.42.  
Muscle disabilities are evaluated as follows:

(a) An open comminuted fracture with 
muscle or tendon damage will be rated as 
a severe injury of the muscle group 
involved unless, for locations such as in 
the wrist or over the tibia, evidence 
establishes that the muscle damage is 
minimal. 

(b) A through-and-through injury with 
muscle damage shall be evaluated as no 
less than a moderate injury for each 
group of muscles damaged. 

(c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement. 

(d) Under diagnostic codes 5301 through 
5323, disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows: 

(1) Slight disability of muscles--(i) 
Type of injury. Simple wound of muscle 
without debridement or infection.  (ii) 
History and complaint.  Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results.  No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  
Minimal scar.  No evidence of fascial 
defect, atrophy, or impaired tonus.  No 
impairment of function or metallic 
fragments retained in muscle tissue. 

(2) Moderate disability of muscles--(i) 
Type of injury. Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.  (ii) History and complaint.  
Service department record or other 
evidence of in-service treatment for the 
wound.  Record of consistent complaint of 
one or more of the cardinal signs and 
symptoms of muscle disability as defined 
in paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  (iii) Objective 
findings.  Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue.  
Some loss of deep fascia or muscle 
substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side. 

(3) Moderately severe disability of 
muscles--(i) Type of injury.  Through and 
through or deep penetrating wound by 
small high velocity missile or large low-
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound. Record of 
consistent complaint of cardinal signs 
and symptoms of  muscle disability as 
defined in paragraph (c) of this section 
and, if  present, evidence of inability 
to keep up with work requirements. (iii) 
Objective findings.  Entrance and (if 
present) exit scars indicating track of 
missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of  
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.  

(4) Severe disability of muscles--(i) 
Type of injury. Through and through or 
deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring. (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of  wound.  Record 
of consistent complaint of cardinal signs 
and symptoms of  muscle disability as 
defined in paragraph (c) of this section, 
worse  than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.  (iii) Objective 
findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle 
groups in missile track.  Palpation shows 
loss of deep fascia or muscle substance, 
or soft flabby muscles in  wound area.  
Muscles swell and harden abnormally in 
contraction.  Tests of  strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability: (A) X-ray evidence of minute 
multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile.  (B) 
Adhesion of scar to one of the long 
bones, scapula, pelvic  bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle.  (C) Diminished 
muscle excitability to pulsed electrical 
current in electrodiagnostic tests.  (D) 
Visible or measurable atrophy. (E) 
Adaptive contraction of an opposing group 
of muscles. (F) Atrophy of muscle groups 
not in the track of the missile,  
particularly of the trapezius and 
serratus in wounds of the shoulder  
girdle. (G) Induration or atrophy of an 
entire muscle following simple  piercing 
by a projectile.  

38 C.F.R. § 4.56 (2000).  

Service medical records show that in November 1966 the 
veteran sustained an injury of the right thigh while on the 
firing line when a blank was fired into his right posterior 
thigh.  The injury inflicted soft tissue injury.  The veteran 
was taken to surgery at which time the wound was debrided and 
the skin edges were removed.  The wound was opened and 
cleansed with copious amounts of saline.  All necrotic tissue 
was removed.  A drain was left in the wound.  This was 
eventually removed on the fourth postoperative day.  The 
veteran was encouraged to ambulate, which he did, but some 
grimy exudates were found around the edges of the wound that 
needed daily cleansing.  An attempt at secondary closure with 
large butterfly sutures on the 10th postoperative day was 
attempted, but was not successful.  The wound was closed on 
the 15th postoperative day with silk sutures.  Following this 
procedure, the veteran was discharged to light duty.  

After his discharge from the hospital, his service medical 
records show that he complained a several times of right leg 
pain, the last time in February 1967.  A January 1967 
treatment record noted that the pain was "probably secondary 
to trauma, muscle, and nerve repair."  The remainder of the 
treatment records from his first period of service do not 
show further complaint or diagnosis concerning this injury 
through his separation in May 1969.  His May 1969 separation 
examination noted only a scar on the right thigh.

Service medical records from his second period of service 
show that unspecified scar(s) were noted on his May 1970 
enlistment examination.  The remainder of the records from 
his second period of service do not show complaint, 
treatment, or diagnosis referable to the right thigh scar.

As noted above, the veteran reported that he had received no 
treatment for the right thigh scar since service.  Thus, the 
next medical evidence pertinent to his claim was the March 
1999 VA examination report.  At that time, the veteran's 
medical history of injury was reviewed by the examiner.  The 
veteran's current complaints relative to the injury were of 
episodes of pain in the vicinity that radiated down toward 
his knee.  Examination of the right thigh showed a wound on 
the posterior aspect of the thigh that was placed 
transversely across the upper third of the thigh in the mid 
posterior line.  The wound was 8 centimeters (cm.) in length 
and about 1 cm. wide.  There was loss of subcutaneous fat but 
no significant loss of vasculature or muscle.  The diagnosis 
was gunshot wound with blank ammunition to the posterior 
right thigh.  The examiner noted minimal functional loss due 
to pain or limitation of motion.

Under Diagnostic Code 5313 for slight muscle injury, a 
noncompensable evaluation is provided.  38 C.F.R. § 4.73, 
Diagnostic Code 5313 (2000).  For moderate muscle injury, a 
10 percent evaluation is provided.  Id.  The next highest 
evaluation available under Diagnostic Code 5313 is a 30 
percent evaluation, which is assigned for a moderately severe 
muscle injury.  Id.

The veteran's gunshot wound was a soft tissue injury incurred 
as a result of the impact of a blank on the right thigh.  He 
was hospitalized for over two weeks in service where the 
injury was treated with debridement and required open 
drainage with several attempts necessary to attain secondary 
closure.  While there was no evidence of prolonged infection, 
this was avoided only by daily cleansing of the open wound.  
While he did not require significant therapy following the 
initial treatment for the injury, there is, nevertheless, 
current evidence of loss of the underlying tissue.  In 
addition, he reports pain in the area of his injury.  This 
treatment history and his current residuals corresponds with 
moderate muscle impairment.  Therefore, a 10 percent rating 
is warranted for moderate muscle injury to the right thigh.  

A rating in excess of 10 percent is not warranted, as the 
evidence does not show moderately severe muscle disability.  
In this regard, the record does not show through and through 
or deep penetrating wound, prolonged infection, sloughing of 
soft parts, or intermuscular scarring.  There are no indicia 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  

The veteran was dissatisfied with his initial rating.  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged ratings."  Fenderson, 12 Vet. 
App. at 126.  In this case, the RO granted service connection 
and originally assigned a 0 percent evaluation for residuals 
of a gunshot wound of the right thigh as of the date his 
original claim for compensation was received, February 17, 
1999.  See 38 C.F.R. § 3.400 (2000).  In this decision, the 
Board has found that an higher initial evaluation of 10 
percent is warranted.  The Board has reviewed all the 
evidence dating from the time of his original claim and has 
determined that at no time from that time to the present has 
the evidence supported a rating in excess of 10 percent for 
the veteran's residuals of a gunshot wound of the right 
thigh.  Id.; Fenderson, 12 Vet. App. at 119.  The Board finds 
that the veteran's level of disability attributable to the 
residuals of his right thigh injury has remained 
substantially static throughout this claim, and thus staged 
ratings, as contemplated under a Fenderson analysis, are not 
warranted.

Thus, based on this relevant medical evidence, the Board 
concludes that the criteria for a rating of 10 percent for 
the service-connected residuals of a gunshot wound of the 
right thigh have been met.  A higher rating, however, is not 
warranted


ORDER

An initial rating of 10 percent for the residuals of a 
gunshot wound of the right thigh is granted, subject to the 
regulations governing the payment of monetary benefits.  


REMAND

Regarding the veteran's claim for an increased rating for the 
residuals of an injury of the right knee, it is noted that 
current complaints found on the March 1999 VA examination 
include giving way of the knee and falling unexpectedly.  
Examination findings included a linear defect in the surface 
of the patella that was consistent with the veteran's 
description of the injury.  This indicates that there might 
be some internal damage to the knee as a result of the 
injury.  The veteran has objected to the fact that X-ray 
studies were not conducted in connection with the VA 
examination in March 1999.  It is noted that these studies 
were ordered by the RO in the request for the examination.  
Such a request should be honored, unless there is a clear 
indication that the testing is not needed.  Green v 
Derwinski, 1 Vet. App. 121 (1991).  

The appellant is notified that it is his responsibility to 
report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2000).

In addition, the RO should consider whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000.

In view of the above, the claim is remanded for the 
following:

1.  The RO should arrange for the veteran 
to undergo an orthopedic evaluation to 
ascertain the complete extent of the 
residuals of the knee injury incurred in 
1968.  X-ray studies must be conducted in 
connection with this examination.  Any 
other recommended testing should also be 
conducted in connection with this 
examination.  The claims folder should be 
made available for review in connection 
with this examination.  The examiner 
should provide complete rationale for all 
conclusions reached.

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
(Nov. 17, 2000) and 00-92 (Dec. 13, 
2000), and 01-02 (Jan. 9, 2001), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the VA, including, among others things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.

3.  After completion of the above, the RO 
should readjudicate the issue on appeal with 
consideration of Fenderson.  Then, the RO 
should issue an SSOC to the appellant which 
sets forth the evidence received by the RO 
since the SOC was issued.  The appellant and 
his representative should be given the 
opportunity to respond thereto.

Thereafter, the case should be returned to this Board for 
further appellate consideration.  The appellant need take no 
action until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals



 



